178 F.3d 281
Denise CHAVEZ, Plaintiff-Appellee,United States of America, Intervenor,v.ARTE PUBLICO PRESS; Nicolas Kanellos; University of Houston,Defendants-Appellants.
No. 93-2881.
United States Court of Appeals,Fifth Circuit.
Oct. 1, 1998.

Kenneth E. Kuffner, Kuffner & Associates, David Michael Gunn, Russell Stanley Post, Hogan, Dubos & Townsend, Jeffrey Lowell Streets, Houston, TX, for Plaintiff-Appellee.
Michael Eugene Robinson, Mark Bernard Stern, U.S. Department of Justice, Civil Division, Appellate Staff, Robert V. Zener, Washington, DC, for Intervenor.
Patrick J. Feeney, Austin, TX, John Russel Feather, Houston, TX, for Defendants-Appellants.
Charles S. Sims, Jon Alan Baumgarten, Prokaver, Rose, Goetz & Mendelsohn, Charles J. Sanders, National Music Publishers Association, Carey R. Ramos, Peter L. Felcher, Stephanie A. Gore, Paul, Weiss, Rifkind, Wharton & Garrison, New York City, for Association of American Publishers, Inc., The Authors Guild, Inc., Association of American University Presses, Inc., The National Music Publishers Association Inc., Software Publishers Association, American Society of Journalists & Authors, Inc., American Society of Media Photographers, Inc. and Copyright Clearance Ctr., Inc., Amicus Curiae.
Michael R. Klipper, Christopher Allan Meyer, Meyer & Klipper, Washington, DC, for American Society of Composers, Authors & Publishers, Broadcast Music, Inc., Business Software Alliance, Inc., Information Industry Association, Motion Picture Association of America, Inc., and Recording Industry Association of America, Amicus Curiae.
Joseph N. Welch, Pattishall, McAuliffe, Newbury, Hilliard & Geraldson, Chicago, IL, for American Intellectual Property Law Association, Amicus Curiae.
Martin H. Redish, Northwestern School of Law, Chicago, IL for International Trademark Association, Amicus Curiae.
Appeal from the United States District Court for the Southern District of Texas; Lynn N. Hughes, Judge.


1
ON PETITIONS FOR REHEARING AND SUGGESTIONS FOR REHEARING EN BANC


2
(Opinion August 1, 1995, 5 Cir., 1995, 59 F.3d 539)


3
(Opinion on Remand from U.S. Sup.  Ct. April 20, 1998, 5 Cir., 1998, 139 F.3d 504)


4
(Modified Opinion October 1, 1998, 5 Cir., 1998, --- F.3d ----)


5
Before POLITZ, Chief Judge, and KING, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

6
A member of the court in active service having requested a poll on the suggestions for rehearing en banc and a majority of the judges in active service having voted in favor of granting the rehearings en banc,


7
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.